Citation Nr: 0402381	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from July 1967 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).  The rating under appeal increased the rating from 0 
percent to 30 percent for the PTSD.  Appeal for a further 
increase has been developed.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for PTSD, currently evaluated at 30 percent 
has been obtained.

2. The symptomatology of veteran's PTSD includes sleep 
difficulties, feelings of sadness, and tiredness during the 
day, irritability and dissociation.  The totality of the 
veteran's symptomatology does not show such social 
occupational and social impairment as would be needed for a 
higher evaluation, including panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case the veteran was provided some 
preadjudication notice.  Furthermore, it is noted in the 
statement of the case that there was a de novo review of the 
claim at that point, without regard to prior ratings.  There 
is additional and complete notice as discussed below.  As 
such, the Board can proceed.

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  

The Board also finds that the letters sent by the RO and the 
April 2002 statement of the case (SOC) of the RO satisfy the 
statutory and regulatory requirements that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the SOC, the RO 
notified the veteran of the information and evidence needed 
to establish the claim for service connection; and requested 
that the veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  Although the veteran was 30 days to respond with the 
information, on December 16th, 2003, the President signed 
H.R. 2297, Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), which stated that 
"nothing shall be construed to establish a duty on the part 
of the Secretary to identify or readjudicate any claim that 
is not submitted during the one-year period under 38 U.S.C.A. 
5103A or has been the subject of a timely appeal to the Board 
of Veterans' Appeals or the United States Court of Appeals 
for Veterans Claims."  This change was effective as of 
November 9, 2000.

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  Furthermore, the veteran 
was sent the SOC in April 2002, and has not submitted 
additional evidence to substantiate his claim.  As this 
evidence provides a sufficient basis upon which to evaluate 
the claim, VA's duty to assist has been met.  See 38 U.S.C.A. 
§ 5103A.  It is emphasized that, to the extent all notice did 
not precede adjudication, there is no efficient remedy, and 
there is no harm to the appellant.  Thus there is no 
prejudice to proceeding.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned, under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
This Diagnostic Code provides:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.... 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships.....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)............30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication.................................10 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The evidence shows that on VA examination of September 2001, 
the veteran was not working at the current time but worked up 
until June 2001.  He worked as a mechanical designer and had 
been doing it for over twenty years.   He reported that he 
sometimes experienced anger at his job and had conflicts with 
other employees.  He had some impairment of work efficiency 
as demonstrated by his inability to get along with others and 
his being fired for what appeared to be angry behavior 
related to his PTSD.  He reported that he did not have a 
social life, he did not date because he would have to tell 
about his hepatitis and this made him agitated and reduced 
his chance at being accepted by others, he had no friends, 
and he did not like crowds, and was basically isolated.  He 
reported that he was taking medication for his PTSD and he 
was seeing a psychiatrist once every three months.  He had no 
manic period since approximately 1980, but continued to have 
depression.  

It was reported that subjective complaints and mental status 
revealed that the veteran was obviously depressed.  He had 
sleep difficulties, feelings of sadness, and tiredness during 
the day and irritability.  The veteran was angry and he 
usually kept his anger to himself, but was worried about 
hurting or assaulting others if he got overly angry.  He 
continued to have daily thoughts of Vietnam and the thought 
were intrusive in nature, perhaps one or two times per month.  
He did not recall any dreams about Vietnam, but he had 
flashbacks once every few weeks.  He did not have 
psychological or physiological behaviors in regard to Vietnam 
and he preferred not to be involved with activities relating 
to Vietnam.  The veteran felt estranged from others and he 
experienced considerable difficulty maintaining loving 
feelings.  There were arousal issues and difficulty sleeping.  
He was quite detached from others, he had a restricted range 
of affect and had an exaggerated startled response.  He 
reported that the duration of the disturbance had been many 
years and had caused definite effects in terms of his ability 
to be efficient at his job and to get along with others in a 
vocational situation.  He reported very occasional suicidal 
ideation with a choice method of drowning himself, panic 
attacks with agoraphobia and a bipolar disorder whose 
predominant expression was depression. The diagnoses were 
PTSD, panic attacks with agoraphobia and bipolar I disorder, 
most recent episode depressed of moderate severity.  The 
examiner reported that the veteran was capable of managing 
his own funds and his global assessment of functioning (GAF) 
was 60, which represented a moderate difficulty in social and 
occupational functioning as evidenced by a history of being 
fired because of PTSD related aggression and ongoing social 
isolation.

Subsequent to this examination, a 30 percent rating for PTSD 
was assigned by rating decision of December 2001.

An assessment report for PTSD from the Boston, Department of 
Veterans Affairs Medical Center, received April 2002, 
revealed that the veteran was neatly dressed and groomed, he 
complied with all aspects of the assessment, his affect was 
predominantly neutral or positive, and his communication was 
largely consistent with coherent and logical thought 
processes, and he reflected high intelligence.  His level of 
symptom endorsement at the interview suggested that the 
current severity of the disorder was low to moderate, whereas 
in the past he exhibited a more severe level of 
symptomatology.  It was also reported that it was possible 
that the stressors of the veteran's military experience and 
the neurobiological/ psychological effects of early PTSD 
symptomatology, particularly dissociation and a reduction in 
sleep, served to precipitate his development of full-blown 
manic episodes.  However, the veteran's PTSD did exhibit some 
temporal independence of the course of his bipolar disorder, 
indicating that his expression of trauma-related symptoms 
reflects a process independent of bipolar disorder.  

The veteran demonstrated good functioning in occupational and 
self-care domains since his third manic episode, however, he 
continued to experience significant PTSD symptomatology that 
interfered to some degree with his occupational functioning 
as well as with his social/interpersonal functioning.  He 
continued to exhibit signs of hypomania, which while those 
contribute to productivity and enjoyment of recreational 
activities, also suggest a persistent risk for developing 
another manic episode.  It was reported that although the 
symptoms of PTSD and bipolar disorder were less salient to 
the veteran than his reactions to recent stressors, it 
appeared that they were closely related to his responses to 
those stressors and continue to exert an impact upon his 
functioning.  The diagnoses were bipolar disorder, most 
recent episode depressed, PTSD, chronic, alcohol abuse, in 
full remission, hepatitis C, and problems related to the 
social environment.  His GAF score was 50.

In this case, the record does not support the veteran's claim 
for a rating in excess of 30 percent for his service 
connected PTSD, as there is no evidence of such occupational 
and social impairment demonstrated by symptomatology to 
include flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

The September 2001 VA examination and April 2002 assessment 
report for PTSD show that the symptomatology of the veteran's 
PTSD problems are related to sleep difficulties, feelings of 
sadness, and tiredness during the day, irritability and 
dissociation.  On examination, while the veteran reported 
very occasional suicidal ideation with a choice method of 
drowning himself, panic attacks with agoraphobia and a 
bipolar disorder whose predominant expression was depression, 
he was neatly dressed and groomed, he complied with all 
aspects of the assessment, his affect was predominantly 
neutral or positive, his communication was largely consistent 
with coherent and logical thought processes and reflecting 
high intelligence, there were no indications of illogical, or 
obscure speech patterns, he did not have any difficulty 
understanding complex commands, there were no complaints of 
near continuous panic or depression affecting the ability to 
function independently, and there was no evidence of 
flattened affect. 

On VA examination in September 2001, the veteran's GAF was 60 
and on the assessment report in April 2002, the GAF was 50.  
The criteria to determine the correct score of a Global 
Assessment of Functioning (GAF) on this scale are found in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS and a score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The veteran's GAF score continues to show 
that he has moderate symptomatology related to his service 
connected PTSD; as such, the preponderance of the evidence 
clearly establishes that the totality of the symptomatology 
does not meet the criteria for an increased rating.  This is 
consistent with the veteran's ability to form goals and 
minimize his work impairment due to PTSD.  He has not had any 
recent panic attacks, and although has some hypomania, it is 
not shown to be present to such degree as to warrant a higher 
evaluation.

Upon consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 30 percent rather than the 
50 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



